DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 10 January 2022 has been entered; claims 1-20 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 6-13 of the Remarks, filed 10 January 2022, with respect to the claim objections, rejection of the claims under 35 USC 112(b) and the rejection of the claims under 35 USC 102(a)(1) have been fully considered and are persuasive.  The claim objections, rejection of the claims under 35 USC 112(b) and the rejection of the claims under 35 USC 102(a)(1) have been withdrawn. 
Applicant's arguments, see Pages 9-13 of the Remarks, filed 10 January 2022, with respect to the rejection of the claims under 35 USC 103 have been fully considered but they are not persuasive.  Applicant argues that the limitations pertaining to the monomer crystal structure 2θ reflections have not been addressed in the rejection. In the 103 rejection below, the Examiner notes that while Weir is silent with respect to the particular form of AMPS monomer used, Weir discloses many possible polymerization mechanisms to obtain the same polymers as that which are claimed and used in the recited methods. Weir discloses that the polymers may be added dry, in solution, or in suspension according to a range of possible charge distributions and dosage values to treat many different suspensions.  The Examiner’s position is that for the full scope of the claims, the particular form of the monomer used to obtain the polymer has not been shown to patentably distinguish the full scope of possible resulting 
Additionally, the Examiner submits that the limitations that further define the monomer do not necessarily limit the polymer structure or its function, as they have to do with how the polymer is made, which is not claimed. The Examiner maintains the rejection of the claims under 35 USC 103 for the reasons discussed below in the rejection and summarized above. 
In particular, Applicant shows an increase in net water release when using Polymer B as compared to Polymer A, and polymer D as compared to Polymer C; however, the claims as recited are broader in scope than the particular examples of 70 mol% acrylamide/30 mol% AMPS and 35 mol% acrylamide/65 mol% AMPS. Many additional and/or different monomers and monomer content/anionic charge are contemplated by even the dependent claims, and none of the dependent claims recite the particular polymers for which the net water release benefit is shown in the Examples. The claims do not even recite that net water release is measured or is required to meet particular values for the particular aqueous suspension treated by the Example polymers. In short, Applicant’s arguments in the Response and Declaration under 37 CFR 1.132 are not commensurate in scope with any of the claims. 
Moreover, with respect to the data presented in the Table of the Declaration on Page 3, the Examiner notes that the additional embodiments E/F, G/H, and I/J were not presented as a part of Applicant’s original disclosure; there is no evidence that Applicant had knowledge of the net water % increase associated with the AMPS (ATBS) homopolymer, the AA/ATBS polymer, and the AA/AM polymer presented at the time the invention was effectively filed. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (U.S. Patent Publication # 2004/0035800), hereinafter “Weir”.
	With respect to claims 1-6, 8, 9, and 15-20, Weir discloses a method of treating/flocculating/dewatering mineral suspensions (Abstract), comprising addition of dry polymer particles, dispersions, or aqueous solutions (Paragraph [0024]) to the mineral suspension (placing the suspension into contact with at least one water-soluble copolymer comprising monomers of 2-acrylamido-2-methylpropane sulfonic acid and salts thereof (“partially or totally salified”) and acrylamide (“at least one nonionic monomer”) (Paragraph [0022]) prepared in bead or powder form (Paragraph [0020]).  Weir discloses embodiments of 15 to 50 mol% anionic charge, 20-30 mol% anionic charge, and 20-40 mol% anionic charge (Paragraph [0019]), discrete ranges within “between 0.1 to 99 mol% 2-acrylamido-2-methylpropane sulfonic acid” and “between 5 and 70 mol%”. 
Weir does not specifically disclose that the 2-acrylamido-2-methylpropane sulfonic acid or salt thereof is in a hydrated crystalline form having the recited 2θ values; however, the Examiner submits that the water-soluble polymer, added in the recited method, is not required 
Additionally, it is noted that the results obtained on Pages 21-22 may be specific to the polymers disclosed therein, their extent of salt form content, their molecular weight, the particular method of polymerization, purification of polymer from monomers and polymerization medium, the form of the polymer on contact with the suspension, polymer dosage, and also on the properties of the particular suspensions, including solids content, temperature, distribution and mixing of polymer, in-line injection or addition inside a vessel, etc. Weir discloses a number of possible polymerization mechanisms and suspensions (Paragraphs [0020, 0023]).  Lastly, “treatment”/flocculation of mineral suspensions as recited in claims 1/15 does not necessarily mean that net water release will even be measured; the unexpected result is not claimed, nor is any solids-liquid separation, or sedimentation of solids, and/or generation of clarified water.
Weir discloses addition of the flocculant in solution, dispersion, or powder/dry form to the mineral slurry (Paragraphs [0020, 0024]). The limitations pertaining to the 2θ reflections for the AMPS monomer do not pertain in any material sense to the polymer or recited method; it is submitted that resulting polymer is the same regardless of how the polymer is specifically obtained, unless otherwise shown by Applicant. Showing that two particular polymers provide a more desirable effect is not sufficient for the full extent of polymers claimed and possible aqueous suspensions treated. 
	Claim 7 is rejected with claim 4, as claim 4 requires a nonionic or anionic monomer, and the acrylamide nonionic monomer of Weir satisfies claim 4. 

	With respect to claim 11, Weir discloses dosages in the examples in mg/L (see Table 1, where the dosage of the second/anionic polymer are the entries in the table), and therefore does not disclose dosages in g per metric ton of dry solids within the suspension; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
With respect to claim 12, Weir discloses that the mineral suspensions are selected from suspensions of China clay, swelling clay, calcium carbonate, titanium dioxide, or coal tailings, and also includes red mud and phosphate slimes (“derived from ore extraction”) (Paragraph [0023]).
With respect to claim 13, Weir discloses example embodiments in which 4wt% China clay suspensions are treated (Paragraph [0032]); it would have been obvious to one of ordinary skill in the art to consult the Example embodiments for the characteristics of appropriate suspensions to treat via the method of Weir.  The Examiner submits that 4% is substantially close to the bottom value of the range in solids wt% of the instant claim. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  Additionally, Weir discloses the applicability of the method to a wide range of possible suspensions (Paragraph [0023]).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        24 January 2022